ORDER *
On April 4, 1997, this court granted relator’s post-conviction application, and on May 12, 1997 ordered the district court to conduct an evidentiary hearing to determine relator’s “present competency to waive his right to review of his death sentence and to verify his present intention to persist in his arguably equivocal request for an expedited execution.”
After the November 1997 hearing, the district court found that relator was “suffering from a mental disease or defect which prevents him from understanding his legal position and the options available to him.” The district court accordingly denied relator’s request to discharge his attorneys, to terminate his appeal, and to expedite his execution. No review was sought from that ruling.
Relator’s conviction and sentence have now been affirmed on direct review. Moreover, the district court has appointed new counsel to handle post-conviction proceedings in accordance with La.Rev.Stat. 15:149.1.
Accordingly, no further proceedings are needed under this docket number, and the application, insofar as anything that may still be pending in this court, is dismissed,
/s/ Harry T. Lemmon Justice, Supreme Court of Louisiana

 Marcus, J., nol on panel. Rule IV, Part 2, § 3.